Title: From George Washington to Boston Selectmen, 28 July 1795
From: Washington, George
To: Boston Selectmen


          
            Gentlemen,
            United States. 28th July 1795.
          
          In every act of my administration, I have sought the happiness of my fellow-citizens. My system for the attainment of this object has uniformly been, to overlook all personal, local and partial considerations: to contemplate the United States as one great whole: to confide, that sudden impressions, when erroneous, would yield to candid reflection: and to consult only the substantial and permanent interests of our country.
          Nor have I departed from this line of conduct on the occasion which has produced the resolutions contained in your letter of the 13th instant.
          Without a predilection for my own judgment, I have weighed with attention every argument which has at any time been brought into view. But the Constitution is the guide which I never can abandon. It has assigned to the President the power

of making treaties, with the advice and consent of the Senate: It was doubtless supposed that these two branches of government would combine, without passion, and with the best means of information, those facts & principles, upon which the success of our foreign relations will always depend: that they ought not to substitute for their own conviction the opinions of others; or to seek truth thro’ any channel but that of a temperate and well informed investigation.
          Under this persuasion, I have resolved on the manner of executing the duty now before me. To the high responsibility, attached to it, I freely submit; and you, gentlemen, are at liberty to make these sentiments known, as the grounds of my procedure. While I feel the most lively gratitude for the many instances of approbation from my country; I can no otherwise deserve it than by obeying the dictates of my conscience. With due respect I am—Gentlemen Your Obedient
          
            Go: Washington
          
        